Citation Nr: 1000695	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  07-05 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 60 percent 
for residuals of prostate cancer.

2.  Entitlement to a compensable rating for right testicle 
orchidynia.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

D. Bredehorst




INTRODUCTION

The Veteran had active duty service from December 1966 to 
October 1968.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision, in 
which the RO, in part, granted service connection for 
residuals of prostate cancer and denied a compensable rating 
for right testicle orchidynia.  An initial noncompensable (0 
percent) rating was assigned for residuals of prostate 
cancer; however during the course of the appeal the rating 
was increased to 60 percent, effective the date the claim was 
received.  


FINDINGS OF FACT

1.  Residuals of the Veteran's prostate cancer are manifested 
by wearing absorbent material 6 times a day, daytime voiding 
every hour, and voiding 2 times at night; marked interference 
with employment or frequent hospitalizations are not shown.

2.  The Veteran has some atrophy in the right testicle; 
complete atrophy in both testis is not present.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 60 
percent for residuals of prostate cancer are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-
4.7, 4.115a, 4.115b, Diagnostic Code 7528 (2009).

2.  The criteria for a compensable rating for right testicle 
orchidynia are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.20, 4.27, 4.115a, 
4.115b, Diagnostic Code 7523 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  
The VCAA applies to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (including as amended 
effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned. Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
The VCAA requires generic notice, that is, the type of 
evidence needed to substantiate the claim, namely, evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, 
as well as general notice regarding how disability ratings 
are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009).  

A May 2006 pre-decisional letter provided the Veteran with 
notice of VA's duties to notify and assist him in the 
development of his claims consistent with the laws and 
regulations outlined above.  In this regard, the letters 
informed him of the evidence and information necessary to 
substantiate his claims, the information required of him to 
enable VA to obtain evidence in support of his claims, the 
assistance that VA would provide to obtain information and 
evidence in support of his claims, and general notice 
regarding how disability ratings are assigned.  He was also 
given notice regarding disability ratings and effective dates 
of awards consistent with the holding in Dingess. 

Further, as the rating decision on appeal granted service 
connection and assigned a disability rating and effective 
date for the award for residuals of prostate cancer, 
statutory notice had served its purpose, and its application 
was no longer required.  See Dingess, supra.  A February 2007 
statement of the case (SOC) and a May 2008 letter provided 
notice on the "downstream" issue of entitlement to a higher 
initial rating and the applicable rating criteria; while an 
August 2009 supplemental SOC (SSOC) readjudicated the matters 
on appeal after the Veteran and his representative responded 
and further development was completed.  The Veteran has had 
ample opportunity to respond or supplement the record, and is 
not prejudiced by any technical notice deficiency (including 
in timing) that may have occurred earlier in the process.  He 
has not alleged that notice in this case was less than 
adequate.  Consequently, any error in the sequence of events 
or content of the notice is not shown to prejudice the 
Veteran or to have any effect on the matters decided on 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters herein 
decided, at this juncture.  See Shinseki v. Sanders, 129 S. 
Ct. 1696 (2009) (holding that a party alleging defective 
notice has the burden of showing how the defective notice was 
harmful).

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
The Veteran's service treatment records and private physician 
statements and treatment records are associated with his 
claims file.  The VA has obtained all pertinent/identified 
records that could be obtained and all evidence 
constructively of record has been secured.  Additionally, the 
Veteran has been afforded several VA examinations for the 
disabilities in issue, the most recent one in August 2008, 
which the Board finds are adequate for rating purposes.  See 
Barr v. Nicholson, 21. Vet. App. 303 (2007).  Thus, VA's duty 
to assist is met.  Accordingly, the Board will address the 
merits of the claims.

Analysis

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2009).  Separate 
diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
applies, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in severity, it is necessary to consider the complete medical 
history of the veteran's disability. Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Moreover, staged ratings 
are appropriate in any increased rating claim in which 
distinct time periods with different ratable symptoms can be 
identified. The relevant focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Where the rating 
appealed is the initial rating assigned with a grant of 
service connection, the entire appeal period is for 
consideration, and separate ratings may be assigned for 
separate periods of time based on facts found, a practice 
known as "staged ratings."  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

When a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in the claimant's 
favor.  38 C.F.R. §§ 3.102, 4.3.  Once the evidence is 
assembled, the Board is responsible for determining whether 
the preponderance of the evidence is against the claim.  If 
so, the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Residuals of Prostate Cancer

Private treatment records show the Veteran was diagnosed with 
prostate cancer in February 2001 and underwent radical 
prostatectomy shortly thereafter.  There was no metastasis 
from his prostate cancer, and there has been no recurrence.

On August 2006 VA examination, the Veteran complained of 
urinary symptoms consisting of dribbling; there was no 
difficulty with stream, dysuria, hematuria, urine retention, 
or straining to urinate.  He voided every 3 hours during the 
day and not at night.  He had stress incontinence that did 
not require wearing absorbent materials.  There was no renal 
dysfunction or failure.  The examiner commented that the 
Veteran's prostate cancer had no significant effect on 
general occupation or usual daily activities.  

On December 2007 VA examination, the Veteran reported that 
his urinary symptoms consisted of dribbling, and voiding 
every hour during the day and twice at night.  His stress 
incontinence required wearing absorbent materials 6 times a 
day.  There were no other urinary symptoms.  There was no 
history of renal failure or dysfunction.  

A January 2008 treatment record indicates the Veteran 
complained of increased urination, nighttime voiding, and 
involuntary urine leakage.  His physician indicated the 
Veteran had good urine control.  He was given samples of 
medication to try to improve his urinary frequency.  

On August 2008 VA examination, there was no change since the 
previous VA examination in the Veteran's urinary symptoms or 
renal history.

Diseases of the genitourinary system generally result in 
disabilities related to renal or voiding dysfunctions, 
infections, or a combination of these.  The rating schedule 
provides descriptions of various levels of disability in each 
of these symptom areas.  Where diagnostic codes refer the 
decisionmaker to these specific areas of dysfunction, only 
the predominant area of dysfunction shall be considered for 
rating purposes.  Since the areas of dysfunction do not cover 
all symptoms resulting from genitourinary diseases, specific 
diagnoses may include a description of symptoms assigned to 
that diagnosis.  See 38 C.F.R. § 4.115a.

Malignant neoplasms of the genitourinary system are to be 
rated 100 percent during active malignancy or antineoplastic 
chemotherapy.  Six months following completion of such 
treatment, residual disability is to be determined by a 
mandatory VA examination conducted at that time.  If there 
has been no recurrence or metastasis, the residuals are to be 
rated as voiding dysfunction or renal dysfunction, whichever 
is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528.

Voiding dysfunction is rated based on urine leakage, 
frequency or obstructed voiding.  Continual urine leakage, 
post surgical urinary diversion, urinary incontinence, or 
stress incontinence warrants a maximum rating of 60 percent 
when it requires the use of an appliance or the wearing of 
absorbent materials that must be changed more than 4 times 
per day.  38 C.F.R. § 4.115a.

Disability ratings based on urinary frequency provide a 
maximum rating of 40 percent.  Id.  Since the Veteran's 
residuals are currently rated 60 percent disabling, it would 
be of no benefit to the Veteran to consider rating the 
disability based on urinary frequency.

Only the criteria for rating renal function offer a rating in 
excess of 60 percent.  Id.  However, as the Veteran does not 
have a history of renal failure or dysfunction such criteria 
are not applicable.  

Inasmuch as the Veteran's urinary stress incontinence is 
already rated 60 percent, which is the maximum schedular 
rating provided for the disability, the Board's analysis must 
proceed to consider whether referral for evaluation for an 
extraschedular rating is indicated.  See 38 C.F.R. § 
3.321(b); Thun v. Peake, 22 Vet. App. 111, 115 (2008).  There 
is nothing in the record that reflects or suggests that the 
Veteran's urinary stress incontinence involves factors such 
as marked interference with employability or frequent 
hospitalizations so as to render the schedular criteria 
inadequate and warrant referral extraschedular consideration.  
The record does not show that the stress incontinence has 
required hospitalization; and while the incontinence would 
appear to clearly require accommodations in employment (such 
as convenient access to bathroom facilities), the record does 
not reflect or suggest that this disability would markedly 
impact on the Veteran's ability to engage in employment 
beyond that contemplated by the current disability rating.  
Further, the Veteran's symptoms are fully contemplated in the 
schedular criteria.  Consequently, the Board finds that 
referral for extraschedular consideration is not warranted.

The preponderance of the evidence is against this claim.  
Therefore, the benefit-of-the-doubt doctrine does not apply; 
the claim must be denied.

Right Testicle Orchidynia

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  See Butts v. 
Brown, 5 Vet. App. 532 (1993).  There is no diagnostic code 
directly applicable to rating testicle orchidynia.  
Therefore, the RO has rated that disability by analogy 
pursuant to 38 C.F.R. § 4.115b, Diagnostic Codes 7599-7523 
(7599 represents an unlisted condition being rated by 
analogy).  See 38 C.F.R. §§ 4.20, 4.27. 

Disabilities of the testis are rated based on atrophy (under 
Diagnostic Code 7523) or removal (Diagnostic Code 7524).  
Diagnostic Code 7523 provides a noncompensable rating for 
complete atrophy of one testicle and a maximum 20 percent 
rating when there is complete atrophy in both testes.  
38 C.F.R. § 4.115b.  Diagnostic Code 7524 provides a 
noncompensable rating for removal of one testicle and a 
maximum 30 percent rating for removal of both testes.  Id.  
Since the Veteran's right testicle has not been removed, 
Diagnostic Code 7524 is not applicable.

Considering the evidence in light of the applicable criteria, 
the Board finds that a compensable rating for right testicle 
orchidynia is not warranted.

On June 2006 VA examination of the testis, the Veteran 
complained of intermittent right testicle pain.  The examiner 
noted that the right testicle was normal in size, soft in 
consistency, and tender.  

On January 2007 VA examination, the Veteran's right testicle 
was again found to be normal with the exception of 
tenderness.  

A January 2008 statement from his private physician indicates 
the Veteran had some testicular discomfort that was treated 
symptomatically with scrotal support, hot sitz baths, and 
anti-inflammatory agents.  A treatment record that same month 
reflects that the Veteran complained of testicular pain that 
sometimes radiated to the right medial thigh.  It was 
exacerbated during sexual intercourse.  The right testicle 
was somewhat atrophied compared to the left.  He opined that 
it was reasonable to conclude that the Veteran has a chronic 
pain syndrome related to the injury that occurred in service, 
which sounds like a testicular rupture.  

As demonstrated by the evidence, the Veteran has some atrophy 
in the right testicle, but complete atrophy in both testes is 
not shown.  Consequently, the preponderance of the evidence 
is against a compensable rating for the Veteran's right 
testicle orchidynia.  The Board is aware that the Veteran 
experiences intermittent right testicle pain; however, only 
more significant findings, such as those addressed in the 
criteria for 20 and 30 percent ratings warrant a compensable 
rating.  The Veteran is not shown to have any other symptoms 
related this disability.

Since the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine is not applicable and the 
claim must be denied.  

The Board also has considered whether referral for evaluation 
for an extraschedular rating is indicated.  See 38 C.F.R. § 
3.321(b); Thun, 22 Vet. App. at 115.  There is nothing in the 
record that reflects or suggests that the Veteran's right 
testicle orchidynia involves factors such as marked 
interference with employability or frequent hospitalizations 
so as to render the schedular criteria inadequate and warrant 
referral extraschedular consideration.  The record does not 
show that the Veteran's right testicle disability has 
required hospitalization or suggests that this disability 
would markedly impact on the Veteran's ability to engage in 
employment.  The evidence reflects that the Veteran's 
testicular discomfort that has been treated symptomatically 
with scrotal support, hot sitz baths, and anti-inflammatory 
agents.  When delivering mail, the Veteran has to make 
frequent stops and needs to stand from a sitting position to 
relieve pain according to the August 2008 VA examiner.  Thus, 
the Board concludes that the Veteran's symptoms are 
contemplated already in the schedular criteria, including 
those for residuals of prostate cancer and for special 
monthly compensation for loss of use of a creative organ.  
Consequently, the Board finds that referral for 
extraschedular consideration is not warranted.

Finally, the Board notes that the record is negative for 
evidence that the Veteran is unemployable due to his service-
connected disabilities.  Nor does the Veteran so claim.  
Therefore, remand or referral of a claim for a total rating 
due to individual unemployability (TDIU) is not necessary 
under the Court's ruling in Rice v. Shinseki, 22 Vet. 
App. 447 (2009).


ORDER

An initial rating in excess of 60 percent for residuals of 
prostate cancer is denied.

A compensable rating for right testicle orchidynia is denied.



____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


